Citation Nr: 1202190	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to VA compensation benefits under 38 U. S.C.A. § 1151, for residuals of colon perforation as a result of a colonoscopy that was performed at a VA medical center in October 1999.

2.  Entitlement to VA compensation benefits under 38 U. S.C.A. § 1151, for residuals of colon perforation as a result of a colonoscopy that was performed at a VA medical center in October 1999.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In a July 2010 Supplemental Statement of the Case, the RO determined new and material evidence had been submitted sufficient to reopen the claim and denied the claim on the merits.  Nonetheless, the initial determination before the Board involves the threshold question of whether new and material evidence has been received since the last final rating decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In July 2011, the Board requested the opinion of an independent medical specialist (IME).  The requested opinion was received in October 2011.  In October 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In November 2011, the Veteran submitted a statement indicating which VA facility and physician performed his surgery.  In December 2011, the Board received the Appellant's Brief in Response to the Medical Expert Opinion in which he provided further argument in support of his appeal.  The Veteran did not indicate, however, that he had any further evidence to present, and thus the Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  In a September 2003 decision, the Board denied entitlement to compensation for residuals of a perforated colon during a colonoscopy under the provisions of 38 U.S.C.A. § 1151.

2.  In an August 2006 decision, the RO declined to reopen the claim.  The Veteran was notified of the decision and of his appellate rights that month, but did not appeal.

3.  The evidence received since the August 2006 rating decision is new and raises a possibility of substantiating the claim.

4.  The Veteran underwent a colonoscopy at a VA Medical Center in White River Junction, Vermont on October 20, 1999; a perforation of the cecum was incurred during this procedure.

5.  The Veteran subsequently underwent an abdominal laparotomy, with a cecal resection and a primary anastomosis, at a private hospital to repair the perforation.

6.  The Veteran has an additional disability, manifested by chronic diarrhea and loose stools with incontinence, as a result of the colon perforation.  

7.  The persuasive medical evidence establishes that the additional disability was proximately due to an error in judgment on the part of VA and that the failure to identify the perforated colon was an event that was not reasonably foreseeable.

8.  The additional disability was not due to any willful misconduct, including failure to follow medical instructions, on the Veteran's part.

CONCLUSIONS OF LAW

1.  The Board's September 2003 decision denying compensation for residuals of a perforated colon during a colonoscopy under the provisions of 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The RO's August 2006 decision declining to reopen the claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

3.  The evidence received since the August 2006 rating decision is new and material; the claim of entitlement to compensation for residuals of a perforated colon during a colonoscopy under the provisions of 38 U.S.C.A. § 1151 is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Compensation for residuals of a perforated colon during a colonoscopy under the provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has reopened the claim for entitlement to VA compensation benefits under 38 U.S.C.A. § 1151, for residuals of a colon perforation incurred during a colonoscopy on October 20, 1999, and granted the claim.  As this constitutes a full grant of the benefits sought, no discussion of VA's duty to notify or assist is necessary. 

A. New and Material Evidence

The Veteran seeks to reopen his previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151, for residuals of a colon perforation incurred during a colonoscopy performed in October 1999.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

A claim for compensation under 38 U.S.C.A. § 1151, for residuals of a colon perforation during a colonoscopy at a VA facility, was denied in a September 2003 Board decision on the basis that the evidence did not establish that the residuals of the perforation resulted in any additional disability and that the perforation was proximately caused by an error in judgment on the part of the VA or an event not reasonably foreseeable.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  The Veteran sought to reopen the claim in March 2006.  In an August 2006 decision, the RO denied the claim on the basis that new and material evidence had not been received.  Id.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on August 30, 2006.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO received the instant petition to reopen the claim in March 2008.  Pertinent evidence received since the August 2006 RO rating decision includes statements and testimony from the Veteran, VA and private medical records, and a medical opinion from an independent medical specialist.  The evidence received is new, as it was not previously considered the RO.  It is also clearly relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received to reopen the claim.  

B. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he developed additional disabilities following a perforation of his colon during a colonoscopy performed by VA in October 1999.  

38 U.S.C.A. § 1151 states that where any Veteran suffered an injury, or aggravation of an injury, as a result of VA hospitalization, medical, or surgical treatment, and such injury or aggravation results in additional disability or death, disability or death compensation and dependency and indemnity compensation shall be awarded in the same manner as if such disability, aggravation, or death were service- connected.  Additionally, it is required that the proximate cause of the disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical/surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 U.S.C.A § 1151, entitlement to benefits based on the failure to diagnose a pre-existing condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010). 

Regulations provide that benefits under 38 U.S.C. 1151(a), for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

A VA hospital discharge summary dated in October 1999 shows that the Veteran was hospitalized from October 19, 1999 to October 21, 1999.  He presented with complaints of worsening bright red blood per rectum, and said he had this symptom intermittently for ten years.  A general medicine note shows that he reported having loose stools for years without diarrhea.  A Request for Administration of Anesthesia and for Performance of Operations and Other Procedures was signed by the Veteran on October 20, 1999.  This form reflects that he consented to a colonoscopy, and that the risks of bleeding or bowel perforation were explained.

On October 20, 1999, the Veteran underwent a colonoscopy.  The operative report shows that informed consent was obtained from him.  The Veteran reported rectal bleeding for about ten years, and said he had unexplained diarrhea since the age of seven.  The diagnosis was diverticulosis; no blood was seen throughout the bowel or at the anorectal verge.  Internal hemorrhoids were noted.  A view of the scope artifacts suggested both pre-existing focal hyperemia and submucosal hemorrhage, as well as perhaps atrophic mucosa and friability.  The findings were suggestive of frank colitis.  Subsequent progress notes reflect that the Veteran complained of severe abdominal pain.  His abdomen was tender, firm, and mildly distended, with no rebound.  The diagnostic assessment was discomfort from gas instilled during colonoscopy.  A kidney ultrasound biopsy showed a large volume of gas throughout the large colon.

In an addendum dated on October 21, 1999, a VA doctor noted that the Veteran developed abdominal distress immediately after intubation of the terminal ileum, which was performed fairly easily and uneventfully with excellent luminal view and no evidence of Crohn's type ulcers.  His distress appeared very mild at the time of the procedure.  He noted that the colon appeared friable, but no perforation was noted at that time, and the colon remained fully distensible throughout the procedure.  The doctor indicated that it was a surprise the next morning to learn that the Veteran had complained of pain all night, and was currently suffering from abdominal pain which was persistent, unremitting, doubling him up, with associated psoas signs.  Rectal-tube deflation of the colon did not substantially relieve the discomfort.  There was guarding of the abdomen with some focal tenderness in the right lower quadrant, and board-like rigidity of the abdomen with evidence of excruciating pain.  He opined that although frank perforation had not occurred, micro-perforation was a consideration.  He noted that perforation was a statistical complication of colonoscopy.  He indicated that the Veteran's colonoscopy proceeded essentially uneventfully, except as noted.

A general internal medicine note dated that day reflects that the Veteran's white blood cell count was elevated, which was worrisome for an intra-abdominal infection secondary to perforation.  A subsequent note reflects that he had a long history of a slow gastrointestinal bleed, and that during a colonoscopy his bowel was perforated, and now had free air in his abdomen.  It was decided to emergently transfer the Veteran to Mary Hitchcock Memorial Hospital for an exploratory laparotomy for bowel perforation.  The discharge summary reflects the following attestation list:  perforated viscus, low gastrointestinal bleed, anemia due to chronic gastrointestinal blood loss, and abdominal distention.  The discharge diagnosis was a perforated viscus with large amount of free air inter-peritoneally.

Private medical records from Mary Hitchcock Memorial Hospital dated on October 21, 1999 reflect that the Veteran was admitted for an abdominal laparotomy.  The operative report shows that gross pus was found in the abdominal cavity, and there was an isolated perforation of the cecum with a linear transmural separation of the muscularis muscle approximately 8 centimeters in length.  A cecal resection was performed, with a primary anastomosis.  The next day, the Veteran felt much better, was afebrile and clinically stable.  

The Veteran was returned to the VAMC that day.  A VA discharge summary, dated in late October 1999, shows that he did extremely well postoperatively and was given triple antibiotic therapy.  By the fourth postoperative day, he was tolerating a regular diet, there were no signs or symptoms of infection and he was discharged to home.  The attestation list included the following accidental cecal perforation during colonoscopy, anemia secondary to gastrointestinal bleed, internal hemorrhoids, and external hemorrhoids.  The discharge diagnoses were anemia secondary to gastrointestinal bleed, cecal perforation, status post cecectomy with primary anastomosis, internal hemorrhoids, and external hemorrhoids.

Subsequent VA progress notes reflect that on follow-up in November 1999, the Veteran complained of abdominal pain and incisional pain, more than would be expected.  He reported that he was passing gas and moving his bowels.  He said his hemorrhoids had returned, were not bleeding on a daily basis, but did produce some bright red blood per rectum.  He denied fever, nausea, vomiting, and diarrhea.  On examination, there was a very tender right lower quadrant.  An abdominal midline incision was well-healed and intact.  There was no induration, erythema, or drainage, the abdomen was soft, there was pain on percussion diffusely, particularly in the right lower quadrant.  The diagnosis was status post cecectomy with persistent pain.

A March 2000 VA medical opinion provided by the Veteran's primary care provider reflects that his medical records were reviewed.  The examiner summarized the Veteran's recent medical history and indicated that on a recent examination in February 2000, he had minimal pain, with no lightheadedness, dizziness, and loose or bloody stools, his abdomen was soft and non-tender, a large midline incision was well-healed, with no guarding or rebound tenderness, and bowel sounds were present and normal active.  The diagnosis was internal and external hemorrhoids with severe anemia resulting in colonoscopy and subsequent cecal perforation requiring emergent exploratory laparotomy and excision of lacerated bowel with severe post-operative pain and financial loss.  The original source of the bleeding had yet to be determined.

VA outpatient treatment records dated from March 2000 to September 2000 primarily reflect treatment for bleeding hemorrhoids and diarrhea.  A March 2000 treatment note shows that the Veteran reported multiple post-operative difficulties, including pain and diarrhea.  His pain was improved and he no longer required pain medication.  His diarrhea was slowly improving.  In April 2000, the Veteran reported that he had minimal abdominal pain and continued diarrhea, with four to five bowel movements per day.  A June 2000 treatment note shows that he complained of continued runny stools with incontinence since the previous October.

At a January 2001 VA examination, the Veteran reported having four to six loose bowel movements per day.  He recalled having "excruciating" abdominal pain for three months after his surgery, but denied current abdominal pain.  The diagnoses were status post cecal resection and resection of 5 centimeters of the terminal ileum and side-to-side anastomosis between the remaining ileum and ascending colon on October 21, 1999, following colon perforation, and mild diarrhea, by history, without evidence of malnutrition and without history of weight loss.  The examiner opined that the Veteran suffered significant pain for about three months after his abdominal surgery in October 1999, and that his current symptoms were confined to a mild degree of diarrhea, for which he was not taking any medication, although he previously took Questran, which improved his symptoms.  

In a March 2001 addendum, the examiner stated, "Although unfortunate, perforation of the cecum or other parts of the colon is a well-recognized complication of a colonoscopy.  It is my opinion, that this complication was not due to negligence, carelessness, lack of proper skill, error in judgment or similar instance of fault on the VA's part." 

At a June 2002 videoconference hearing, the Veteran testified that he had diarrhea 14 or 15 times a day for the first year after the colonoscopy, and currently had it 6 to 8 times per day.  He also complained of incontinence.  He said he had severe abdominal pain for three or four months after his surgery.

In a June 2010 statement, Dr. D. (a VA physician) wrote that the colonoscopy resulted in a perforation and partial colectomy and the Veteran's post-surgical anatomy left him with severe diarrhea and urgency.  These symptoms have been difficult to control and have negatively impacted his ability to maintain gainful employment.  

In an October 2010 statement, Dr. R. (also a VA physician) indicated that the Veteran suffered a recognized complication from his surgical procedure and that complication required that he undergo a surgical procedure repair the hole in his colon.  Dr. R. also noted that since the latter surgery, the Veteran has had problems with diarrhea and this change in his bowel patterns is likely secondary to the surgical resection.  The rationale was that the Veteran's anatomy status post the resection makes loose stools more likely (he has lost some absorptive surface area from the colon) and that the complaint of diarrhea is temporally related to his surgery (i.e. it began after the resection to repair his bowel after the perforation). 

At a September 2010 videoconference hearing, the Veteran testified that initially following the surgery he had severe diarrhea that initially occurred 10 to 12 times a day for the three years and currently manifests 6 to 8 times a day.  He also reported that he still has a lot of abdominal pain and is incontinent.

The Board requested an opinion from an independent medical specialist in July 2011.  In October 2011, the specialist provided a detailed opinion regarding the circumstances of the Veteran's case, pertinent aspects of which summarized are herein.  The specialist determined that the Veteran does have additional disability as a result of the colonoscopy performed at the VA Medical Center in White River Junction, Vermont, in October 1999.  The specialist also determined that the residuals of a perforated colon did result from an error in judgment.  The specialist stated that although a perforation is a known complication of colonoscopy, and was openly communicated to the patient during the informed consent process prior to the procedure, it was concerning that in the Veteran's case that it was not recognized sooner, and that further evaluation was not preformed when the Veteran continued to complain about abdominal pain hours after the procedure.  

The specialist further opined that the size of the perforation of the Veteran's colon was not indication of careless, negligence, lack of proper skill, error in judgment or similar instance of fault, as there is no literature indicating such.  However, the length of time between when the colonoscopy was performed and when VA identified the complications stemming from the procedure represents an error in judgment.  In addition, the specialist determined that the Veteran's residuals of the perforated colon resulted from an event not reasonably foreseeable because the lack of identification of a colonic perforation (as opposed to the perforation itself) was not a reasonably foreseeable event.  Finally, he indicated that there would be approximately a 0.2 percent to 0.5 percent likelihood that a perforation of the colon would result from the Veteran undergoing this routine, diagnostic test.  The size of the perforation of the Veteran's colon, however, is a reasonably foreseeable complication of the colonoscopy, and the risk should have been communicated to the Veteran during the informed consent process.

Based on the evidence available, the Board finds that entitlement to compensation under 38 U.S.C.A § 1151 for residuals of a perforated colon during a colonoscopy is warranted.  As shown by the Veteran's competent and credible lay testimony, the statements from two of his treating VA physicians, and the October 2011 opinion from the independent medical specialist, the Veteran suffered an additional disability as a result of complications during his surgery, namely chronic severe diarrhea, urgency, and incontinence.  In addition, although the competent and probative evidence indicates that perforation of the cecum or other parts of the colon is a well-recognized complication of a colonoscopy, the most persuasive medical evidence establishes that the failure to identify a colonic perforation was not a reasonably foreseeable event and represented an error in judgment that resulted in additional disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board has considered the March 2001 VA opinion that is against the claim, but notes that the examiner provided a very limited rationale in support of his opinion.  In contrast, the October 2011 independent medical specialist's report contains a more detailed discussion of the facts of the Veteran's case; an in-depth analysis as to why the complications arising from the procedure represent an error in judgment; and an explanation as to why the failure to identify the complication of colonic perforation was not reasonably foreseeable.  There is no evidence showing the noted additional disability following the October 1999 colonoscopy was due to any willful misconduct, including failure to follow medical instructions, on the Veteran's part.  In light of the foregoing, the Board finds that the evidence establishes that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to residuals of a perforated colon as a result of VA medical treatment received on October 20, 1999.


ORDER

New and material evidence has been received to reopen the claim for entitlement to VA compensation benefits under 38 U. S.C.A. § 1151, for residuals of colon perforation as a result of a colonoscopy that was performed at a VA medical center in October 1999; the claim is reopened.  

Compensation under 38 U.S.C.A. § 1151 for residuals of colon perforation as a result of a colonoscopy that was performed at a VA medical center in October 1999, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


